Silas Louis, petitioner, filed in this court a petition for writ of habeas corpus, alleging that he was unlawfully imprisoned and restrained of his liberty in the county jail of McCurtain county at Idabel, Okla., by C. H. Roan, sheriff of said county.
Petitioner further alleges that he was committed to the county jail and sheriff Roan pursuant to an order of C. E. Sweet, justice of the peace, of Idabel justice district, McCurtain county, Oklahoma, sitting as an examining *Page 428 
magistrate. A preliminary examination was held on the 17th day of October, 1947, upon a complaint charging the petitioner with first degree rape of one Cleta Webb, in McCurtain county, on or about the 12th day of June, 1947. Petitioner further alleges that he was held to answer to the district court, of said county, without bail, upon a charge of rape in the first degree. The record shows that petitioner heretofore made application to the judge of the district court of McCurtain county, Okla., for a writ of habeas corpus to be admitted to bail, and on the 12th day of December, 1947, a hearing was had thereon and bail was denied.
It has been repeatedly held by this court that the right to bail in a capital case is absolute, unless the proof is evident or the presumption great that defendant is guilty as charged and that in case of conviction he will probably receive a life sentence or death.
After examining the evidence taken at the preliminary examination, the hearing on application for bail in the district court, and the evidence of the petitioner before this court, we are of the opinion that the petitioner is entitled to bail in a reasonable sum.
It is ordered that the petitioner be released from the county jail of McCurtain county, at Idabel, Okla., upon giving bail in the sum of $7,500 to be approved by the court clerk of said county.
In keeping with this order, the writ is hereby granted, in compliance with the order as above stated.
BAREFOOT, P. J., and JONES, J., concur. *Page 429